DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1–3 in the reply filed on 5/28/2021 is acknowledged.  The traversal is on the ground(s) that Ye, which the Examiner relies upon to show the special technical feature does not teach spiky hollow carbon spheres and siloxane materials with dielectric properties, wherein the mass percentage of the spheres relative to the siloxane materials ranges between 0.5–20%.  This is not found persuasive because the claims as filed do not require spiky hollow carbon spheres or their mass percentage relative to the siloxane material.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (CN 102374910 A) in view of Kim, “Seeded swelling polymerized sea-urchin-like core-shell typed polystyrene/polyaniline particles and their electric stimuli-response.”
Lou teaches a carbon nanotube and polymer composite membrane as a flexible force sensor, wherein the membrane comprises a film containing mass ratio of conductive carbon nanotubes to polymer of 0.1–15:100.  Lou abstract.  The polymer used in the film may be dimethyl siloxane and the film may have a thickness ranging from 50–150 microns.  Id. Summary of the Invention.
Lou fails to teach the use of spiky hollow carbon spheres as the conductive material in the polymer film.
  Kim teaches the formation of highly conductive, core-shell structured sea urchin-like polystyrene/polyaniline (PS/PANI) particles (i.e., conductive spiky hollow carbon spheres) providing improved rheological behavior and dispersion stability relative to smooth particles.  Kim abstract, at 81546, 81549.
It would have been obvious to one of ordinary skill in the art to have replaced the nanotubes of Lou with the highly conductive, core-shell structured sea urchin-like polystyrene/polyaniline (PS/PANI) particles as the particles are conductive like nanotubes and may be more easily dispersed within the dimethyl siloxane polymer of Lou.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Kim as applied to claim 1 above, and further in view of Han, “Porous nitrogen-doped hollow carbon spheres derived from polyaniline for high performance supercapacitors.”  Lou and Kim fail to teach a mass percentage of nitrogen relative to carbon in the spiky hollow carbon spheres ranges between 0.2% – 15%; the mass percentage of oxygen relative to carbon in the spiky hollow carbon spheres ranges between 2% – 35%.
Han teaches a process for forming porous nitrogen-doped hollow carbon spheres prepared by pyrolysis of hollow polyaniline spheres, wherein the nitrogen groups improve wettability of the carbon spheres’ surface and enhance the capacitance of the spheres.  Han abstract.  The surface of the nitrogen-doped hollow carbon spheres has a nitrogen content of 6.7 weight percent.  Han Table 1, 5354.  According to Fig. 3a, the amount of oxygen on the surface of the hollow carbon spheres is about the same as the amount of nitrogen.  See id. Fig. 3a.
Accordingly, it would have been obvious to the ordinarily skilled artisan to have doped the Kim particles with nitrogen to improve the wettability of the carbon spheres and enhance their capacitance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786